DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 9 recites “a moving component connected to the first lens group and the second lens group, the moving component is configured to drive the first lens group and the second lens group to move in the optical system, and a moving direction of the first lens group is the same as a moving direction of the second lens group” where the moving component connected to the first lens group and the second lens group needs to be shown with proper labeling. Claim 10 recites “the projection device comprises a housing and an optical system contained in the housing” where housing and the optical system within the housing needs to be shown with proper labeling. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a moving component connected to the first lens group and the second lens group, the moving component is configured to drive the first lens group and the second lens group to move in the optical system, and a moving direction of the first lens group is the same as a moving direction of the second lens group” is unclear. The Examiner is unclear about which moving component the Applicant is referring to? Is it the diaphragm the Applicant is referring to? If it is the diaphragm, then the diaphragm 600 is located between 8th and 9th lenses not “the moving component connected to the first lens group and the second lens group” as claimed. The Applicant is required to clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2019/0121093 A1).
	Gong teaches an optical system 100 [fig 1], wherein the optical system comprises a display unit 100 (DMD chip) [fig 1] [0013], a first lens group 410 [fig 1], a second lens group 420 [fig 1], and a reflector 500 [fig 1] in sequence along a transmission direction of light (shown with a straight line in fig 1); both the first lens group 410 [fig 1] and the second lens group 420 [fig 1] have positive focal powers [0017], [0018]. Gong teaches the focal power of the first lens group 410 satisfies 0.04≤|φ.sub.410|≤0.05 [0024] and the focal power of the second lens group 420 satisfies 0.0002≤|φ.sub.420|≤0.0003. Gong does not specifically teach the optical system satisfying the following relationship: 0.01≤|φ.sub.100|≤0.02 and 0.005≤|φ.sub.200|≤0.015; φ.sub.100 represents a focal power of the first lens group, and φ.sub.200 represents a focal power of the second lens group. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the optical system satisfying the following relationship: 0.01≤|φ.sub.100|≤0.02 and 0.005≤|φ.sub.200|≤0.015 as design choice (Rearrangement of Parts; MPEP 2144.04 VI C) in order to achieve an ultra-short-focus projection optical system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2019/0121093 A1) in view of TAKANO (US 2015/0370048 A1).
Gong teaches an optical system 100 [fig 1], wherein the optical system comprises a display unit 100 (DMD chip) [fig 1] [0013], a first lens group 410 [fig 1], a second lens group 420 [fig 1], and a reflector 500 [fig 1] in sequence along a transmission direction of light (shown with a straight line in fig 1); both the first lens group 410 [fig 1] and the second lens group 420 [fig 1] have positive focal powers [0017], [0018]. Gong teaches the focal power of the first lens group 410 satisfies 0.04≤|φ.sub.410|≤0.05 [0024] and the focal power of the second lens group 420 satisfies 0.0002≤|φ.sub.420|≤0.0003. Gong does not specifically teach the optical system satisfying the following relationship: 0.01≤|φ.sub.100|≤0.02 and 0.005≤|φ.sub.200|≤0.015; φ.sub.100 represents a focal power of the first lens group, and φ.sub.200 represents a focal power of the second lens group. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the optical system satisfying the following relationship: 0.01≤|φ.sub.100|≤0.02 and 0.005≤|φ.sub.200|≤0.015 as design choice (Rearrangement of Parts; MPEP 2144.04 VI C) in order to achieve an ultra-short-focus projection optical system.
Gong teaches the invention as cited above except for a projection device, wherein the projection device comprises a housing and an optical system contained in the housing.
TAKANO teaches a projection device [fig 1] wherein the projection device comprises a housing H [fig 1] and an optical system 11 [fig 1] contained in the housing H [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection device, wherein the projection device comprises a housing and an optical system contained in the housing as taught by TAKANO to the light module as disclosed by Gong to the optical system to magnify and project an image displayed at an image display element on a projection surface such as a screen (TAKANO; [0003]).
Allowable Subject Matter
Claims 2-9, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claims 2, 11, the closest prior art Gong (US 20130021581 A1) teaches an ultra-small-sized 4K-resolution ultra-short-focus projection optical system includes in sequence along a projection direction: a DMD chip 100, an equivalent prism 200, a 4K oscillating mirror 300, a refraction lens assembly and an aspherical reflector 500. The refraction lens assembly includes in sequence along the projection direction: a first lens group 410 capable of moving back and forth relative to the DMD chip 100, wherein the focal power of the first lens group 410 is positive and the first lens group is capable of moving back and forth relative to the DMD chip to compensate a variation of a back focal length during lens assembling; a second lens group 420 which is capable of moving back and forth relative to the DMD chip 100, wherein the focal power of the second lens group 420 is positive; and a third lens group 430 which is static relative to the DMD chip 100, wherein the focal power of the third lens group 430 is negative.  According to the above ultra-small-sized 4K-resolution ultra-short-focus projection optical system, the first lens group 410 includes a first lens 1, a second lens 2, a third lens 3, a fourth lens 4, a fifth lens 5, a sixth lens 6, a diaphragm 12 and a seventh lens 7 in sequence along the projection direction. The second lens group 420 includes an eighth lens 8, both surfaces of which are bent towards the DMD chip 100. The third lens group 430 includes a ninth lens 9, a tenth lens 10 and an eleventh lens 11 in sequence along the projection direction. Gong does not anticipate or render obvious, alone or in combination, the optical system satisfies the following relationship: 0.015≤|φ.sub.100+φ.sub.300|≤0.025; φ.sub.100 represents a focal power of the first lens group, and φ.sub.300 represents a focal power of the reflector.
As of claim 3, 12, the closest prior art Gong (US 20130021581 A1) teaches an ultra-small-sized 4K-resolution ultra-short-focus projection optical system includes in sequence along a projection direction: a DMD chip 100, an equivalent prism 200, a 4K oscillating mirror 300, a refraction lens assembly and an aspherical reflector 500. The refraction lens assembly includes in sequence along the projection direction: a first lens group 410 capable of moving back and forth relative to the DMD chip 100, wherein the focal power of the first lens group 410 is positive and the first lens group is capable of moving back and forth relative to the DMD chip to compensate a variation of a back focal length during lens assembling; a second lens group 420 which is capable of moving back and forth relative to the DMD chip 100, wherein the focal power of the second lens group 420 is positive; and a third lens group 430 which is static relative to the DMD chip 100, wherein the focal power of the third lens group 430 is negative.  According to the above ultra-small-sized 4K-resolution ultra-short-focus projection optical system, the first lens group 410 includes a first lens 1, a second lens 2, a third lens 3, a fourth lens 4, a fifth lens 5, a sixth lens 6, a diaphragm 12 and a seventh lens 7 in sequence along the projection direction. The second lens group 420 includes an eighth lens 8, both surfaces of which are bent towards the DMD chip 100. The third lens group 430 includes a ninth lens 9, a tenth lens 10 and an eleventh lens 11 in sequence along the projection direction. Gong does not anticipate or render obvious, alone or in combination, the first lens group comprises a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, a seventh lens, an eighth lens and a ninth lens in sequence along the transmission direction of light; and the second lens group comprises a tenth lens, an eleventh lens, a twelfth lens, a thirteenth lens, a fourteenth lens, and a fifteenth lens in sequence along the transmission direction of light.
Claims 4-8, 13-17 are allowed as being dependent on claims 3, 12 respectively.
Claims 9,18 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier drawing objection and 112(b) rejections are successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claims 9, 18, the closest prior art Gong (US 20130021581 A1) teaches an ultra-small-sized 4K-resolution ultra-short-focus projection optical system includes in sequence along a projection direction: a DMD chip 100, an equivalent prism 200, a 4K oscillating mirror 300, a refraction lens assembly and an aspherical reflector 500. The refraction lens assembly includes in sequence along the projection direction: a first lens group 410 capable of moving back and forth relative to the DMD chip 100, wherein the focal power of the first lens group 410 is positive and the first lens group is capable of moving back and forth relative to the DMD chip to compensate a variation of a back focal length during lens assembling; a second lens group 420 which is capable of moving back and forth relative to the DMD chip 100, wherein the focal power of the second lens group 420 is positive; and a third lens group 430 which is static relative to the DMD chip 100, wherein the focal power of the third lens group 430 is negative.  According to the above ultra-small-sized 4K-resolution ultra-short-focus projection optical system, the first lens group 410 includes a first lens 1, a second lens 2, a third lens 3, a fourth lens 4, a fifth lens 5, a sixth lens 6, a diaphragm 12 and a seventh lens 7 in sequence along the projection direction. The second lens group 420 includes an eighth lens 8, both surfaces of which are bent towards the DMD chip 100. The third lens group 430 includes a ninth lens 9, a tenth lens 10 and an eleventh lens 11 in sequence along the projection direction. Gong does not anticipate or render obvious, alone or in combination, a moving component connected to the first lens group and the second lens group, the moving component is configured to drive the first lens group and the second lens group to move in the optical system, and a moving direction of the first lens group is the same as a moving direction of the second lens group.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art LIN et al. (US 20190086635 A1) teaches a zoom lens which includes a first lens group, a second lens group, a third lens group, a fourth lens group and an aperture. The first lens group, the second lens group, the third lens group and the fourth lens group are sequentially arranged in a direction. The aperture is located between the second lens group and the third lens group. When the zoom lens performs a zoom operation, the first lens group and the third lens group are fixed and the second lens group and the fourth lens group are moved, and a moving distance of the fourth lens group on an optical axis of the zoom lens is less than 5 mm;
- Prior Art AMANO et al. (US 20150241670 A1) teaches a projection zoom lens is constituted by: a negative first lens group; a positive moving second lens group; a positive moving third lens group; a positive final lens group; at least one lens group positioned between the final lens group and the third lens group; and an aperture stop provided between adjacent moving lens groups. The aperture stop is a variable stop, of which the aperture diameter changes such that the numerical aperture of the zoom lens becomes constant. The zoom lens satisfies Conditional Formulae below: 2.8&lt; Bf/Im.phi. (1') L/Im.phi. &lt;12 (2) wherein Bf is the back focus of the entire system at the reduction side at the wide-angle end, Im.phi. is the maximum effective image circle diameter at the reduction side, and L is the distance from the lens surface most toward the magnification side to the lens surface most toward the reduction side when the projection distance is infinity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882